Plaintiff claims that while working for defendant in July, 1944, as he lifted a box of scrap he experienced a pain in his right side. He immediately told his foreman he had "hurt" his right side by lifting. The foreman told plaintiff he was going to give him a "pass" to go to the hospital where it would be ascertained what the trouble was. He received no pass or further directions from the employer. During the same month in which he claims he was injured he went to a physician of his own choosing. He was told he had a hernia. He continued to work until the end of September, 1944. He first notified defendant in November, 1944, that he had a hernia as a result of the injury in July, 1944. He was unable to get his job back on account of lack of seniority with defendant, or obtain a job elsewhere because of age.
The case presents a simple question. If plaintiff was bound to notify defendant within a reasonable time after he found that the injury had caused a hernia and he waited over three months, he cannot recover. If, however, the report of the injury immediately after it happened is sufficient notice, plaintiff may recover notwithstanding that the injury resulted in a hernia which was not promptly reported to the employer. The workmen's compensation act,* as amended, provides in section 1 (c), part 7, as follows:
"That a hernia to be compensable must be clearly recent in origin and result from a strain arising out of and in the course of the employment and *Page 616 
promptly reported to the employer." As added by Act No. 61, Pub. Acts 1937, and amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8485-1, Stat. Ann. 1945 Cum. Supp. § 17.220).
One of the purposes of promptly reporting an injury to the employer is to enable him in turn to make an investigation promptly. On the other hand, there might be good reason to report the hernia promptly so that if possible it could be repaired at once with a comparatively small loss of time on the part of the employee for which the employer might be called upon to pay.
Inasmuch as the plaintiff immediately reported the injury to the defendant, we believe he is entitled to compensation under the statute. It became the duty of the employer to investigate the seriousness of the injury and by so doing it could have amply protected itself. If the strain were not so serious or if the employee did not consider it serious, his failure to report would not have precluded him from claiming compensation because of the hernia, provided upon discovery he promptly reported the existence of the hernia. Under the circumstances, the employer is liable.
The department made the award "that plaintiff sustained an injury arising out of and in the course of his employment by the defendant resulting in hernia but plaintiff is not entitled to compensation for the reason that he has not suffered any disability as the result of such injury."
The award for plaintiff should be affirmed, with costs.
SHARPE, J., concurred with BUTZEL, C.J.
* Act No. 10, Pub. Acts 1912 (1st Ex. Sess.). — REPORTER.